Title: [Diary entry: 18 May 1781]
From: Washington, George
To: 

18th. Received Letters from Generals Schuyler and Clinton giving an acct. of the threatened Invasion of the Northern Frontier of this State from Canada, and of the unfavourable prospects from Vermont and of the destruction of the Post of Fort Schuyler—the indefensible State of the Works occasioned thereby & submitting for considn. the propriety of removing the Garrison to the German Flatts which he (that is Clinton) was requested to do if it appear’d to be the sense of the Governor & other principal Gentn. of the State that it would be eligable. Set out this day for the Interview at Weathersfield with the Count de Rochambeau & Admiral Barras. Reached Morgans Tavern 43 Miles from Fishkill Landing after dining at Colo. Vandebergs.